Citation Nr: 1200349	
Decision Date: 01/05/12    Archive Date: 01/13/12

DOCKET NO.  10-05 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an increased disability evaluation for traumatic arthritis in the right foot, currently rated as 20 percent disabling.  

2.  Entitlement to an increased disability evaluation for patellofemoral pain syndrome in the right knee, currently rated as 10 percent disabling.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 
INTRODUCTION

The Veteran served on active duty from September 1998 to July 1999.     

This case comes before the Board of Veterans Appeals (the Board) on appeal from April and July 2009 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In this matter, the Board finds that a TDIU is unwarranted on a schedular basis.  However, the Board finds further inquiry warranted into whether a TDIU would be appropriate on an extraschedular basis.  This issue is further addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The evidence of record indicates that the Veteran's right foot has been severely impaired since September 27, 2008.  

2.  The evidence of record indicates that, since April 2, 2008, the Veteran's right knee has had full range of motion, has been stable without subluxation, and has not had cartilage dislocation, locking, or effusion.   

3.  The Veteran does not meet the objective criteria noted under 38 C.F.R. § 4.16(a) for assignment of a TDIU. 

4.  The medical evidence of record indicates that a service-connected disorder may cause the Veteran to be unemployable, which therefore warrants referral for extraschedular consideration under 38 C.F.R. § 4.16(b). 



CONCLUSIONS OF LAW

1.  From April 2, 2008 to September 27, 2008, the criteria for a rating in excess of 20 percent, for the Veteran's service-connected right foot disorder, had not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  

2.  From September 27, 2008, the criteria for a 30 percent disability rating, for the Veteran's service-connected right foot disorder, have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Code 5284 (2011).  

3.  The criteria for a compensable rating, for the Veteran's service-connected right knee disorder, had not been met prior to September 3, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256-5263 (2011).  
 
4.  The criteria for a rating in excess of 10 percent, for the Veteran's service-connected right knee disorder, have not been met since September 3, 2008.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5256-5263 (2011).  

5.  The schedular criteria for a TDIU have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.16 (2011). 

6.  The criteria for referral to the Director, Compensation and Pension Service, for extra-schedular consideration of the Veteran's claim of unemployability due to service-connected disability are met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.3, 4.16(b) (2011).     



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Veterans Claims Assistance Act of 2000 (VCAA)

As provided for by VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide in accordance with 38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ, in this case the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

Here, the VCAA duty to notify was satisfied by way of letters sent to the Veteran in March and June 2009.  These letters fully addressed all notice elements.  The letters informed the Veteran of what evidence was required to substantiate his claims and of the Veteran's and VA's respective duties for obtaining evidence.  And the letters were provided to the Veteran prior to the adverse rating decisions on appeal.   

VA also has a duty to assist the Veteran in the development of the claims.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

In this case, the record indicates that the RO obtained all information relevant to the Veteran's claims.  Moreover, the Veteran underwent VA medical examination for his claims.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained relevant records, and has provided an adequate examination to the Veteran.  Significantly, neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claims that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claims.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


Standard of Review 

After the evidence has been assembled, it is the Board's responsibility to evaluate the entire record.  38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102 (reasonable doubt to be resolved in veteran's favor).  In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.


The Claims for Increased Rating

In July 1999, the Veteran was medically discharged from service due to disability associated with an injury he incurred to his right foot during active duty.  In July 2000, service connection was granted for residuals related to the foot injury, and for a right knee disorder that is secondary to the foot injury.  The RO assigned a noncompensable rating for each disorder initially.  Effective May 12, 2003, the Veteran's foot disorder has been rated as 20 percent disabling, while the Veteran's knee disorder has been rated as 10 percent disabling since September 3, 2008.  

In April 2009, the Veteran claimed increased ratings for his right foot and right knee disorders.  In the July 2009 rating decision on appeal, the RO denied the Veteran's claims.  In the decision below, the Board will assess the evidence of record to determine whether higher evaluations have been warranted at any time since April 2, 2008, one year prior to the Veteran's claim for increased rating.  See 38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2011); see also Hart v. Mansfield, 21 Vet. App. 505   (2007) (staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings).

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2011).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  The basis of disability evaluations is the ability of the body as a whole to function under the ordinary conditions of daily life, including employment.  38 C.F.R. § 4.10 (2011). 

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage, and the functional loss, with respect to all these elements.  The functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective innervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.40, 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).  The factors involved in evaluating, and rating disabilities of the joints include weakness; fatigability; incoordination; restricted or excess movement of the joint, or pain on movement.  38 C.F.R. § 4.45. 

The relevant evidence of record consists of statements from the Veteran, lay statements from the Veteran's friends and relatives, VA treatment records, and VA examination reports dated in October 2008, March 2009, November 2010, and July 2011.    

In claims for disability compensation, VA adjudicators are directed to assess both medical and lay evidence.  As a general matter, a layperson is not capable of opining on matters requiring medical knowledge.  See 38 C.F.R. § 3.159(a)(2); see also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is generally not capable of opining on matters requiring medical knowledge").  In certain circumstances, however, lay evidence may be sufficient to establish a medical diagnosis or nexus.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  In addressing lay evidence and determining its probative value, if any, attention is directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).

In terms of competency, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See Barr v. Nicholson, 21 Vet. App. 303, 308-09 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370, 374 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398, 405 (1995) (flatfoot).  That notwithstanding, a Veteran is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever); see also Routen v. Brown, supra.

The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006); but see Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000) (evidence of a prolonged period without medical complaint after service can be considered along with other factors in the analysis of a service connection claim).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  When after careful consideration of all procurable and assembled data, a reasonable doubt arises regarding the degree of disability such doubt will be resolved in favor of the claimant.  38 C.F.R. § 4.3 (2011). 

The Board will address the Veteran's claims for increased rating separately below.  

      Right foot disorder
      
Foot disorders are rated under Diagnostic Codes 5276 through 5284 of 38 C.F.R. § 4.71a.  The RO has rated the Veteran's foot disorder under the hyphenated Diagnostic Code (DC) 5010-5284.  In assigning hyphenated DCs, the number assigned to the residual condition on the basis of which the rating is determined will generally represent injuries.  Diseases will be identified by the number assigned to the disease itself, with the residual condition added, preceded by a hyphen.  38 C.F.R. § 4.27.  See Tropf v. Nicholson, 20 Vet. App. 317 (2006).  

Under DC 5010, traumatic arthritis is rated.  This provision directs the Board to rely on DC 5003, which addresses degenerative arthritis, when evaluating arthritic disorders.  Under DC 5003, traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a, Diagnostic Codes 5003, 5010.  

Under DC 5284, a 10 percent rating is warranted for moderate impairment due to injury, a 20 percent rating for moderately severe impairment, and a 30 percent rating for severe impairment.  As the Veteran has already been rated as 20 percent disabled during the appeal period, the inquiry here will be limited to whether a 30 percent rating has been warranted under DC 5284 at any time during the appeal period.  

The record does not contain evidence dated between April 2, 2008 and September 27, 2008.  Evidence dated from that date indicates that the Veteran has experienced severe right foot impairment due to residuals associated with his in-service injury.  Emergency room VA treatment records dated on September 27, 2008 indicate complaints of worsening foot pain with persistent cold sensation.  The records indicate swelling and radiating pain, and indicate an impression of peripheral neuropathy.  In November 2008, a podiatrist noted a history of trauma to the third, fourth, and fifth metatarsal bones.  The podiatrist noted some deformities at their bases.  The podiatrist noted a plantar spur at the Achilles tendon, possible tarsal tunnel syndrome, and plantar fasciitis.  The podiatrist also noted the Veteran's claim that he feels a loss of sensation in his toes, and has a sensation of a nail being driven up his right heel.    

An October 2008 VA compensation examination report noted the Veteran's complaints of pain, stiffness, swelling, and lack of endurance.  The Veteran indicated that he used a cane and shoe inserts.  On examination, the examiner noted tenderness and swelling at the lateral foot and ankle.  The examiner noted an antalgic gait.  He noted callosities and slight hyperpigmentation of the skin.  The examiner noted abnormal weight bearing alignment of the Achilles tendon of the right foot.  The examiner stated that the right foot was "held in an everted way, with outward deviation of the Achilles' tendon."  The examiner noted pain on manipulation in the right Achilles tendon.  The examiner noted no forefoot or midfoot malalignment.  But the examiner noted active motion in the metatarsophalangeal joint of the great toe to be reduced by 25-50 percent.  The examiner diagnosed the Veteran with right foot traumatic arthritis, stated that the right foot was painful, that the Veteran was unable to stand for long periods of time, and that the abnormality appeared to be of moderate severity.  

A March 2009 VA compensation examination report notes the Veteran's complaints of pain, weakness, stiffness, swelling, fatigability, and lack of endurance.  The Veteran indicated use of a cane, corrective shoes, and shoe inserts.  And he stated he could stand and walk for a period of less than 15 minutes.  In his report, the examiner initially indicated no edema, instability, weakness, or tenderness, and noted no signs of abnormal weight bearing, and no signs of skin changes.  The examiner noted normal alignment of the Achilles tendon, and found no pain on manipulation of the tendon.  And the examiner noted no foot malalignment.  But later in his March 2009 report, the examiner noted a swollen right midfoot that was "exquisitely tender especially laterally."  He indicated that malalignment was not correctable by manipulation.  The examiner noted abnormal dorsiflexion at the first metatarsophalangeal joints.  The examiner indicated this area was limited by pain.  And he indicated a "severely antalgic gait."  In conclusion, the examiner noted traumatic arthritis of the right foot, with sympathetically mediated pain syndrome of the right foot.  The examiner indicated that the foot disorder "precludes recreational sports and walking is very limited."  The examiner further stated that the "foot is increasingly debilitating, precluding work that requires any type of sustained walking, standing.  It is also increasingly tender to even light touch."  

A July 2009 record from the Social Security Administration (SSA) also indicates severe impairment in the right foot.  That record, completed by a physician, indicates that the Veteran has "RSD", tenderness, varus deformity, decreased sensation, poor weight bearing, neuralgia, and tarsal tunnel syndrome.  The record also indicates that the Veteran's use of a cane "appears to be medically necessary."  

A November 2010 VA compensation examination report notes the Veteran's complaints of pain and limitation.  The report noted that the Veteran underwent surgical insertion of a spinal cord simulator in February 2010, which "has improved the quality of the pain but not the function of the foot[.]"  The examiner indicated that the Veteran was unable to work in his profession as a police officer due to the "embedded apparatus, an ankle brace, and dependent on a cane."  The examiner indicated that the Veteran could not walk 1/8 of a mile.  On examination the examiner noted a "severely antalgic gait favoring the right lower extremity and using a cane for balance and to offset full weight bearing."  The examiner indicated that the right foot appeared different from the left foot.  The examiner indicated tenderness to palpation at the ankle, and that the Veteran was unable to dorsiflex more than 10 degrees.  He noted plantar flexion at 30 degrees.  The examiner indicated that with repetitive motion there was no additional loss of range of motion, pain, fatigability, weakness, lack of endurance, or loss of coordination.  This examiner indicated that x-ray imaging revealed a deformity of the calcaneum posteriorly, with a poorly calcified plantar spur.  The examiner stated that osteoporosis was evident, but that the right ankle joint was unremarkable.  The examiner diagnosed the Veteran with osteoarthrosis and osteoporosis of the right foot.  

Finally, the Board finds that the lay evidence of record supports the finding that the Veteran's right foot is severely impaired.  In statements of record, the Veteran has provided lay evidence of the severity of his foot disorder.  In his April 2, 2009 claim, the Veteran stated that he has a constant pain in his right foot which disables him from walking and driving.  He indicated that pain medication also disables him from driving.  The Veteran indicated that he could not participate in recreational activities with his daughter and son.  He indicated mood and sleep disturbances associated with the pain and the pain medication.  The record also contains lay statements from relatives and friends of the Veteran.  These witnesses state that they have witnessed the Veteran's pain when standing and walking, and even when sitting.  The statements indicate that the Veteran's medication affects his ability to drive.  And the witnesses discuss the way that the Veteran's pain and limitation adversely affects his recreational activities.  

In sum, the preponderance of the medical and lay evidence of record indicates that, since September 27, 2008, the Veteran has experienced severe impairment in his right foot.  This evidence indicates that the Veteran is virtually unable to use his right foot for walking and that, when he does walk, he has a severely antalgic gait for which a cane is medically necessary.  This evidence indicates deformity in the right foot, particularly in comparison to the left foot.  The evidence indicates pain to such an extent that the March 2009 examiner diagnosed the Veteran with sympathetically mediated pain syndrome of the right foot.  The evidence indicates that the Veteran even underwent insertion of a spinal cord simulator to better manage his right foot pain.  As indicated by the November 2010 examiner, the simulator has not improved the functionality of the Veteran's right foot.  Based on this evidence, the Board finds the assignment of a 30 percent evaluation warranted under DC 5284 from September 27, 2008.  See 38 U.S.C.A. § 5110; 38 C.F.R. § 3.400; see also Hart, supra.  

A separate 10 percent rating would not be warranted here under DC 5010, however.  The record shows that the Veteran has been rated already for his arthritis, and for any limitation of motion associated with it.  The 30 percent rating warranted under DC 5284 is, in effect, a 30 percent rating for arthritis.  As such, a separate 10 percent evaluation would not be warranted here.  See 38 C.F.R. § 4.71 , DCs 5003, 5010; Lichtenfels v. Derwinski, 1 Vet. App. 484 (1991); Esteban v. Brown, 6 Vet. App. 259 (1994). 

The Board has reviewed the record to determine whether an increased rating should be awarded based on any of the other DCs addressing foot disorders.  A rating in excess of 30 percent may be assigned under DCs 5276 and 5278 for flat feet and claw foot.  But neither disorder is at issue in this matter so the higher ratings are not be appropriate here.  

The Board has also considered the provisions of 38 C.F.R. §§ 4.40, 4.45, 4.59, and the holdings in DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  However, an evaluation higher than 30 percent based on this authority is not warranted.  The evidence does not indicate that the Veteran's foot disorder causes instability, incoordination, stiffness, incapacitating episodes, or additional functional impairment due to pain, weakness, fatigability, incoordination, or flare-ups.  Indeed, the November 2010 VA examiner specifically found that, with repetitive motion on testing, the Veteran experienced no additional pain, fatigability, weakness, lack of endurance, loss of coordination, or loss of range of motion.  Moreover, as indicated, a 30 percent rating is the maximum schedular rating for the service-connected residuals associated with the Veteran's right foot disorder.  Therefore, a higher rating under Deluca is not warranted. 

 	Right knee disorder 

Disabilities of the knee are rated under DC 5256 through DC 5263 of 38 C.F.R. § 4.71a.  Diagnostic Code 5256 addresses ankylosis of the knee and authorizes ratings from 30 to 60 percent.  Diagnostic Code 5257 addresses recurrent subluxation or lateral instability and authorizes ratings of 10 percent for mild symptomatology, 20 percent for moderate symptomatology, and 30 percent for severe symptomatology.  Diagnostic Code 5258 addresses dislocated cartilage in the knee manifested by frequent episodes of "locking," pain, and effusion into the joint and authorizes a single rating of 20 percent.  Diagnostic Code 5259 addresses the surgical removal of semilunar cartilage and authorizes a single rating of 10 percent.  Diagnostic Codes 5260 and 5261 address limitation of motion in the leg and authorizes ratings from 10 to 50 percent.  Diagnostic Code 5262 addresses impairment of the tibia and fibula and authorizes ratings from 10 to 40 percent.  And Diagnostic Code 5263 addresses genu recurvatum and authorizes a single rating of 10 percent.  See 38 C.F.R. § 4.71a.   

In this matter, the RO rated the Veteran under DC 5299-5260.  Diagnostic Code 5299 represents an unlisted disability requiring rating by analogy to one of the disorders rated under the code.  See 38 C.F.R. § 4.27.  Patellofemoral pain syndrome is not specifically rated under the code.  The RO has found DC 5260, which addresses limitation of motion in the leg, as the most analogous DC to the Veteran's service-connected right knee disorder.  

The Veteran was rated as 0 percent disabled between April 2, 2008 and September 3, 2008.  Since then, he has been rated as 10 percent disabled.  In its analysis below, the Board will assess the evidence and the relevant rating criteria to determine whether a compensable rating was warranted prior to September 3, 2008, and whether a rating in excess of 10 percent has been warranted since then.    

VA treatment records dated between September and November 2008 do not refer to the Veteran's right knee.  

The October 2008 VA report notes the Veteran's complaints of pain, weakness, and instability.  The Veteran indicated that he experiences acute and severe flare ups in his right knee once or twice daily.  The Veteran indicated that he did not experience dislocation, subluxation, abnormal movement of bones, or arthritis.  On examination, the examiner noted lateral tenderness, and possible soft tissue or osteoarthritis deformity, and swelling.  The examiner noted weight bearing on x-ray as normal.  The examiner noted no ankylosis.  The examiner noted flexion of 110 to 120 degrees, and extension to 0 degrees, with pain beginning at 70 degrees flexion.  The examiner indicated that repetitive motion led to the loss of 10 degrees flexion.  The examiner noted normal ligaments, negative medial meniscus, and negative lateral meniscus.  The examiner noted no heat, redness, or abnormal movement.  The examiner noted guarding, however.  And the examiner noted pain, fatigue, weakness, and tenderness due to repetitive range of motion testing.   

The March 2009 VA report also notes the Veteran's complaints.  This report reflects the Veteran's complaints of pain, weakness, stiffness, swelling, instability, subluxation, giving way, locking, fatigability, and lack of endurance.  The Veteran indicated moderate flare ups which impaired 50 percent of his daily activities.  On examination, the examiner noted no ankylosis.  He noted 0 degrees extension and 115 degrees flexion without pain.  The examiner noted normal ligaments, and found the medial and lateral meniscus to be negative.  On initial range of motion testing, the examiner noted pain, tenderness, heat, abnormal movement, and guarding of movement, but no redness, fatigue, weakness, lack of endurance, or incoordination.  After repetitive testing, the examiner noted 0 degrees extension, and 115 degrees flexion.  The examiner noted the Veteran's problems with standing and walking, but attributed those limitations to the foot rather than the knee disorder.  The examiner indicated that a March 2009 x-ray found the Veteran's right knee to be normal.    

In the November 2010 VA report, the examiner stated that the Veteran's knee was not unstable, but that it did affect his gait.  The examiner noted 0 to 140 degrees range of motion without pain on testing, with normal and full weight bearing without evidence of swelling or palpable tenderness.  The examiner noted no ligament, reflex, or meniscal problems, and noted no quadriceps atrophy.  The examiner noted no chondromalacia.  And the examiner indicated that x-ray evaluation in 2010 revealed mild degenerative changes, but an otherwise normal knee without evidence of acute fractures or effusions.  The examiner diagnosed the Veteran with osteoarthrosis in the right knee.  

The Board has also considered the lay evidence of record that addresses the right knee.  In his April 2009 claim, the Veteran claimed "constant" pain in his right knee for which he used pain medication that caused him to be unable to drive.  As with his foot, he stated that his knee problems interfered with his ability to work, his recreational pursuits, and his ability to interact with his family.  Likewise, the lay statements from relatives and friends of the Veteran support the Veteran's claim to significant limitation due to his right lower extremity problems.  See Layno, supra.  

The Board has duly noted the Veteran's complaints of pain and limitation in his right knee.  He is of course competent to provide evidence of such pain as it is an observable symptom associated with his knee disorder.  Nevertheless, the Board does not find an increased rating warranted here - the evidence would not support the assignment of a compensable evaluation prior to September 3, 2008, or a rating in excess of 10 percent since then.  Indeed, a compensable rating would not be warranted under any of the knee-specific DCs addressed earlier.  See 38 C.F.R. § 4.71a, DCs 5256-5263.  None of the extensive medical evidence indicates ankylosis, subluxation, instability, dislocated or removal of cartilage, tibia or fibula impairment, or genu recurvatum.  Rather, the medical evidence indicates a stable knee without cartilage problems.  See Espiritu, supra.  Moreover, the extensive range of motion testing since October 2008 does not indicate that a compensable rating would be warranted under either DC 5260 or 5261.  To warrant a compensable rating under DC 5260, extension must be limited to 45 degrees or less.  To warrant a compensable rating under DC 5261, extension must be limited to 10 degrees or more.  The Veteran has regularly manifested extension at 0 degrees.  And at worst, his flexion has been limited to 110 degrees, or 70 degrees due to pain.  See Deluca, supra.  

In light of the November 2010 finding of arthritis in the Veteran's right knee, the Board has considered the provisions of DC 5003 and DC 5010.  As indicated, DC 5010, relying on DC 5003, provides that traumatic arthritis is to be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved.  When there is some limitation of motion, but which is noncompensable under a limitation-of-motion code, a 10 percent rating may be assigned with involvement of a major joint.  38 C.F.R. § 4.71a , Diagnostic Codes 5003, 5010.  But even if this provision were applicable here, it would not form the basis for an increased rating.  The evidence shows that the Veteran's limitation of motion is noncompensable.  So a rating in excess of the 10 percent the Veteran has already been assigned would not be warranted.  The Board notes moreover that the effective date of the 10 percent rating is September 3, 2008, prior to the November 2010 report that notes the existence of arthritis in the Veteran's right knee.  As such, that 10 percent rating would not be warranted prior to the current effective date.  See Hart, supra.  

In sum, the record indicates that the Veteran experiences pain on motion in his right knee.  However, the evidence of record does not indicate that an increased schedular rating is warranted.  

In making these determinations, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.


The Merits of the Claim for a TDIU

The Veteran claimed entitlement to a TDIU in January 2009.  In the April 2009 rating decision on appeal, the RO denied his claim.  For the reasons set forth below, the Board agrees in part with that decision. 

A Veteran may be awarded a TDIU if he is unable to secure or follow a substantially gainful occupation due solely to impairment resulting from service-connected disability.  See 38 C.F.R §§ 3.340 , 3.341, 4.16.  To qualify for a total rating for compensation purposes, the evidence must show (1) a single disability rated as 100 percent disabling; or (2) that the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability and there is one disability ratable at 60 percent or more, or, if more than one disability, at least one disability ratable at 40 percent or more and a combined disability rating of 70 percent.  See 38 C.F.R. § 4.16.  See also 38 C.F.R. § 3.321(b); Van Hoose v. Brown, 4 Vet. App. 361 (1993). 

For the above purpose of one 60 percent disability, or one 40 percent disability in combination, the following will be considered as one disability: (1) Disabilities of one or both upper extremities, or of one or both lower extremities, including the bilateral factor, if applicable, (2) disabilities resulting from common etiology or a single accident, (3) disabilities affecting a single body system, e.g. orthopedic, digestive, respiratory, cardiovascular-renal, neuropsychiatric, (4) multiple injuries incurred in action, or (5) multiple disabilities incurred as a prisoner of war.  

In this matter, the Veteran is service connected for the two disorders addressed in this decision.  He is rated as 30 percent disabled for his right foot disorder, and 10 percent disabled for his right knee disorder.  These disorders share a common etiology, and are in one lower extremity, so may be combined for a rating of 40 percent.  See 38 C.F.R. § 4.25.  A TDIU is unwarranted here on a schedular basis, however, because the Veteran does not have at least one disorder rated as 60 percent disabling, or a combined rating of at least 70 percent.  38 C.F.R. § 4.16(a).  

The Board notes moreover that, in the only medical opinion of record addressing the issue of unemployability, a July 2011 VA examiner stated that the Veteran was capable of sedentary employment.  
 
The award of a TDIU on a schedular basis is not warranted in this matter.  

In making this determination, the Board has considered the provisions of 38 U.S.C.A. § 5107(b), but there is not such a state of approximate balance of the positive evidence with the negative evidence to otherwise warrant a favorable decision.

      Extraschedular 

The Board has considered whether an extraschedular evaluation would be warranted in this matter.  

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, submission to the Director, Compensation and Pension Service, for extra-schedular consideration is warranted in all cases of Veterans who are unemployable by reason of service-connected disability, but who fail to meet the percentage standards set forth in § 4.16(a).  Id.  

The Board cannot assign an extraschedular rating in the first instance.  Rather, the Board must specifically adjudicate whether to refer a case for such an evaluation when the issue is either raised by the claimant or is reasonably raised by the evidence of record.  See Barringer v. Peake, 22 Vet. App. 242 (2008).  

The evidence in this case suggests that the available schedular evaluation for the Veteran's service-connected right foot may be inadequate.  38 C.F.R. § 3.321(b).  Moreover, the evidence indicates that the Veteran's foot disorder, and the treatment he receives for his foot disorder, may render him unemployable.  The Board particularly notes the Veteran's statements of record that pharmaceutical treatment for his pain interferes with his ability to engage in any type of employment.  See Layno, supra.  The Board therefore finds referral for extraschedular consideration warranted here.  38 C.F.R. § 4.16(b).  


ORDER

1.  Entitlement to a rating in excess of 20 percent, for the Veteran's service-connected right foot disorder, is denied between April 2, 2008 and September 27, 2008.    

2.  From September 27, 2008, entitlement to a 30 percent rating, for the Veteran's service-connected right foot disorder, is granted, subject to laws and regulations governing the payment of monetary awards.    

3.  Entitlement to an increased rating for the Veteran's service-connected right knee disorder is denied.    
 
4.  Entitlement to a TDIU under 38 C.F.R. § 4.16(a) is denied. 

5.  Entitlement to referral to the Director, Compensation and Pension Service, for extra-schedular consideration of a total rating based on individual unemployability is granted. 


REMAND

Consideration for an extraschedular rating under 38 C.F.R. § 4.16(b) is warranted here. 

Accordingly, the case is REMANDED for the following action:

1.  The claim for a TDIU under 38 C.F.R. § 4.16(b) is to be submitted to the Director, Compensation and Pension Service. 

2.  If the determination remains adverse to the Veteran, the Veteran and his representative should be provided a supplemental statement of the case, which includes a summary of all pertinent evidence and legal authority, as well as the reasons for the decision.  Each should be afforded a reasonable period in which to respond, and the record should then be returned to the Board for further appellate review, as appropriate. 

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).


______________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


